Case: 16-10704      Document: 00514140419         Page: 1    Date Filed: 09/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                    No. 16-10704                               FILED
                                  Summary Calendar                     September 1, 2017
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EMMITT HERRERA, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-55-2


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Emmitt Herrera, Jr., has moved for
leave to withdraw and has filed a brief and a supplemental brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Herrera has filed a response. The record is not
sufficiently developed to allow us to make a fair evaluation of Herrera’s claims
of ineffective assistance of counsel; we therefore decline to consider the claims


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10704    Document: 00514140419     Page: 2   Date Filed: 09/01/2017


                                 No. 16-10704

without prejudice to collateral review. See United States v. Isgar, 739 F.3d 829,
841 (5th Cir. 2014). The motion for appointment of substitute counsel is
DENIED as untimely. See United States v. Wagner, 158 F.3d 901, 902-03 (5th
Cir. 1998).
      We have reviewed counsel’s briefs and the relevant portions of the record
reflected therein, as well as Herrera’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                       2